Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2022 and 5/10/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 5/6/2021 regarding claim rejections under 35 U.S.C. 101 in claims 1-11 have been fully considered but they are not persuasive. 
The applicant argues on page 5 of the remark filed that “A user is periodically charged 
the fees for using a secondary battery. The use fees are small when the secondary battery is used carefully, and the degree of degradation per unit period is low. Users are therefore encouraged to use the secondary batteries carefully to reduce the degradation”. 
The Office respectfully disagrees and submits that the claims do not integrate the 
judicial exception into a practical application. Practical application is demonstrated by meaningful additional elements. Periodically charging fees based on usage of the secondary battery does not relates to an improvement to other technology or technical field. Providing repeatedly charging the use fees for using secondary batteries on the basis of degradation level per unit period relates to improvements to the abstract idea itself. Therefore, the instant claims do not contain meaningful additional elements that are indicative of integration of an abstract idea into a practical application. 

The applicant also argues on page 6 of the remark filed that “As the number of users who use secondary batteries carefully increases, environmental load as a whole will be reduced. Therefore, independent claims 1 and 8 recite a rule for the secondary battery management device and the secondary battery management program, respectively, which amount to significantly more than an abstract idea”.
	The Office respectfully disagrees and submits that significantly more is demonstrated by additional elements that are not well-understood and conventional. However, the claim do not recite them. The secondary battery management device and the secondary battery management program; and as the number of users who use secondary batteries carefully increases, environmental load as a whole will be reduced is well-understood and conventional, and therefore, not amount to significantly more than an abstract idea.  The total number of times of charging and discharging of the battery is related to the degree of deterioration, and therefore, the less the number of times of charging and discharging, the less the deterioration of the battery due to the number of times of charging and discharging. The smaller number of times of charging and discharging not only reduce the degree of deterioration and but also extend the service life of the battery. When a user use a battery carefully, the user does not incur an additional charge and can even obtain an incentive or a discount fee on the rental or lease fee of the secondary battery. Because of the reduced rental fee and/or the incentive, the number of users who use secondary batteries carefully are increased, and environmental load as a whole is also reduced.
	Hence, the Office submits that the rejections of Claims 1 and 8 are proper.
The dependent Claims 2-7, and 9-11 are considered part of an expanded abstract idea of the independent Claim 1, and therefore, also ineligible.

Applicant’s remarks regarding claims rejections under 35 U.S.C. 103 in claims 1-11, have been fully considered but they are not persuasive. 
The applicant argues on page 7 of the remark filed that “Fujita fails to teach that "the use fee varies with a variation of the degradation level of the secondary battery for each unit period" as set forth in the amended claim 1 to encourage the user to use the secondary batteries carefully to reduce the degradation.”
The applicant continue to argue that “Yasuhisa is relied on as teaching a secondary battery management device connected with electronic equipment via a communication network. Even assuming, en arguendo, that this reference is properly cited for its disclosure, it fails to overcome the above-noted deficiencies of the primary reference to Fujita”.
The Office respectfully disagrees and submits that Fujita’s system periodically acquires a new deterioration progress calculation graph, and the database periodically transmits a new deterioration progress calculation graph. Therefore, the variation of the degradation level of the secondary battery for each unit period can be determined. The system periodically acquires a new deterioration progress calculation graph and be able to determine the level of deterioration for each time the graph is obtained. Since the deterioration levels is varied based on the use frequency and the total number of times of charging and discharging of the battery, the variation of the degradation level of the secondary battery for each unit period can be determined. Thereby, it is possible to evaluate the present value of the storage battery based on the variation of the degradation level of the secondary battery for each unit period, and the lease or rental fee will be varied with a variation of the degradation level of the secondary battery for each unit period ([0031], [0135], [0140]).
Yashuhisa’s system calculates the use fee as a billed amount per the unit period  based on the degree (“level”) of deterioration of the secondary battery ([0016], [0017], [0021], [0022], [0026], [0060]). 
Therefore, the combination of Fujita and Yashuhisa would efficiently provide a use fee that varies with the degradation level of the secondary battery for each unit period.
Hence, the Office submit that the rejections of Claims 1 and 8 are proper.
The dependent claims 1-7, and 9-11 are also patent ineligible based on their dependency from independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A secondary battery management device,  wherein the secondary battery management device is configured to be connected with an electronic equipment via a communication network, wherein the electronic equipment uses a secondary battery as a driving power supply, the secondary battery management device comprising: a performance information acquiring unit to acquire performance information of the secondary battery from the electronic equipment; a degradation measuring unit to measure a degradation level of performance of the secondary battery during a predetermined unit period; and a fee calculating unit to calculate a use fee of the secondary battery for the unit period depending on the degradation level, wherein the performance information acquiring unit regularly acquires the performance information, the degradation measuring unit measures the degradation level on the basis of changes in the regularly acquired performance information, and the fee calculating unit calculates the use fee as a billed amount per the unit period, the use fee varies with a variation of the degradation level of the secondary battery for each unit period”.
Regarding Claim 8, the claim recites “A secondary battery management program causing a Z002-50001US59 computer to implement: a performance information acquiring function of acquiring performance information of a secondary battery from an electronic equipment using the secondary battery as a 5driving power supply; a degradation level measuring function of measuring a degradation level of performance of the secondary battery during a predetermined unit period; and a fee calculating function of calculating a variable use fee of 10the secondary battery for the unit period depending on the degradation level, wherein the performance information acquiring function regularly acquires the performance information, the degradation measuring function measures the 15degradation level on the basis of changes in the regularly acquired performance information, and the fee calculating function calculates the variable use fee as a billed amount per the unit period”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process in claim 1, and apparatus in claim 8).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers certain methods of organizing human activities-fundamental economic practices and principles and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). 
In claim 1, the steps of “acquire performance information of the secondary battery from the electronic equipment; measure a degradation level of performance of the secondary battery during a predetermined unit period; and calculate a use fee of the secondary battery for the unit period depending on the degradation level, regularly acquires the performance information, measures the degradation level on the basis of changes in the regularly acquired performance information, and  calculates the use fee as a billed amount per the unit period” represent certain methods of organizing human activities-fundamental economic practices and principles, therefore, they are considered to be an abstract idea (see for example [0008], [0023], [0027], [0097]). Based on the filed specification ([0067], [0077], [0078], [0081], [0085]), the examiner interpreted the limitation “measuring the degradation level” as determining multi-step process and not strictly measuring step per se. 
In addition, the steps of “calculate a use fee of the secondary battery for the unit period depending on the degradation level” and “calculates the use fee as a billed amount per the unit period” are a mathematical concept, therefore, they are considered to be an abstract idea (see for example [0008] and [0027]).
In claim 8, the steps of “acquiring performance information of a secondary battery from an electronic equipment using the secondary battery as a driving power supply; measuring a degradation level of performance of the secondary battery during a predetermined unit period; and calculating a variable use fee of the secondary battery for the unit period depending on the degradation level, regularly acquires the performance information, measures the degradation level on the basis of changes in the regularly acquired performance information, and calculates the variable use fee as a billed amount per the unit period”) represent certain methods of organizing human activities-fundamental economic practices and principles, therefore, they are considered to be an abstract idea (see for example [0008], [0023], [0027], [0097]). Based on the filed specification ([0067], [0077], [0078],[0081], [0085]), the examiner interpreted the limitation “measuring the degradation level” as determining multi-step process and not strictly measuring step per se.
In addition, the steps of “calculating a variable use fee of the secondary battery for the unit period depending on the degradation level” and “calculates the use fee as a billed amount per the unit period” are a mathematical concept, therefore, they are considered to be an abstract idea (see for example [0008] and [0027]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: A secondary battery management device connected with 
electronic equipment via a communication network, the 5electronic equipment using a secondary battery as a driving power supply, the secondary battery management device; a performance information acquiring unit, a degradation measuring unit, a fee calculating unit, the performance information acquiring unit, and the fee calculating unit, and, the use fee varies with a variation of the degradation level of the secondary battery for each unit period.
In Claim 1, the preamble “A secondary battery management device, wherein the secondary battery management device is configured to be connected with an electronic equipment via a communication network, wherein the electronic equipment uses a secondary battery as a driving power supply, the secondary battery management device” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements of multiple functional units (“a performance information acquiring function, a degradation level measuring function, a fee calculating function, the performance information acquiring function, the degradation measuring function, and the fee calculating function”) are not qualified for meaningful limitations because they are recited in generality combinations of software and hardware features that only add insignificant extra-solution activities to the judicial exception. The additional element of “the use fee varies with a variation of the degradation level of the secondary battery for each unit period” is recited in generality and therefore, not qualified for a meaningful limitation.
In Claim 8: A secondary battery management program causing a computer to 
implement: a performance information acquiring function, a degradation level measuring function, a fee calculating function, the performance information acquiring function, the degradation measuring function, and the fee calculating function.
In Claim 8, the additional element “A secondary battery management program causing a computer to implement” is not qualified for a meaningful limitation because a generic computer that is generally recited and is not qualified as a particular machine. The additional element of multiple function of units (“a performance information acquiring function, a degradation level measuring function, a fee calculating function, the performance information acquiring function, the degradation measuring function, and the fee calculating function”) are not qualified for meaningful limitations because they are recited in generality combinations of software and hardware features that only add insignificant extra-solution activities to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, measuring a degradation of a secondary battery is disclosed by Fujita US 20170263984, [0020], [0021], [0029], [0088]; and “Yasuhisa JP 2013084199”, [0006], [0007], [0010].
For example, calculating a rental fee based on a deterioration status of a secondary battery is disclosed by Fujita US 20170263984, [0031], [0135]; and “Yasuhisa JP 2013084199”, [0006], [0017].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-7, and 9-11 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20170263984” in view of “Yasuhisa JP 2013084199”. Foreign reference “Yasuhisa JP 2013084199” is from IDS. 
As to claim 1, Fujita teaches “A secondary battery management device, wherein 
the secondary battery management device is configured to be connected with an electronic equipment via a communication network ([0002]; [0138]), wherein the electronic equipment uses a secondary battery as a driving power supply ([0004]; [0005]), the secondary battery management device ([0023]) comprising: a performance information acquiring unit to acquire performance information of the secondary battery from the electronic equipment ([0021]; [0032] teaches “deterioration progress of the storage battery 1 on the basis of the use frequency or the number of uses of the storage battery 1, but predicts the deterioration progress on the basis of the performance of the storage battery 1”; [0033]); a degradation measuring unit to measure a degradation level of performance of the secondary battery during a predetermined unit period ([0049]; [0127] teaches “The current may be acquired from the measurement data of the measurer 22. It should be noted that the deterioration progress calculator 27 may receive the value of each of the performance indexes”); and a fee calculating unit to calculate a use fee of the secondary battery depending on the degradation level, wherein the performance information acquiring unit regularly acquires the performance information ([0031] teaches “the deterioration progress of the storage battery 1 can be used as an index to determine whether the storage battery 1 can be again leased or rented, or is to be discarded. Further, it can also be considered that the deterioration progress is used as an index to calculate a lease fee or a rental fee”; [0135]; [0140]; i.e., Fujita’s system regularly checks degradation level of a secondary battery and determines a use fee based on the present value (“degradation level”) of the battery)), the degradation measuring unit measures the degradation level on the basis of changes in the regularly acquired performance information ([0088]; [0127] teaches “The current may be acquired from the measurement data of the measurer 22. It should be noted that the deterioration progress calculator 27 may receive the value of each of the performance indexes”; [0140]), the use fee varies with a variation of the degradation level of the secondary battery for each unit period ([0135] teaches “Thereby, it is possible to evaluate the present value of the storage battery 1. It should be noted that the lease or rental fee may be calculated on the basis of the present value of the storage battery 1”; [0140]; i.e., the processor periodically acquires a new deterioration progress calculation graph, and the database periodically transmits a new deterioration progress calculation graph. Therefore, the variation of the degradation level of the secondary battery for each unit period can be determined. Thereby, it is possible to evaluate the present value of the storage battery based on the variation of the degradation level of the secondary battery for each unit period, and the lease or rental fee will be varied with a variation of the degradation level of the secondary battery for each unit period).”
Fujita does not explicitly teach “A secondary battery management device 
connected with electronic equipment via a communication network; and the fee calculating unit calculates the use fee as a billed amount per the unit period”. 
Yasuhisa teaches “A secondary battery management device connected with 
electronic equipment via a communication network ([0009] teaches “As shown in FIG. 1, the rental fee setting device 1 includes a device body 1a, a vehicle data collection device 12, and a vehicle data communication device 14. Vehicle data collection device 12 and vehicle data communication device 14 are provided in rental vehicle Cr consisting of an electric vehicle”; [0010]; [0013]); and the fee calculating unit calculates the use fee as a billed amount per the unit period ([0017]; [0021] teaches “The total rental fee when the vehicle is rented is calculated, and this is output to the rental fee output device”; [0063] teaches “charges reflecting the degree of deterioration of the battery with respect to the current rental are set, and based on this, the total rental fee is determined”; i.e., Yasuhisa’s system calculates a rental fee based on the degree (“level”) of deterioration of the secondary battery; [0022]; [0026]).”  
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa. The combination would optimize in efficiently providing an optimal lease rate setting device and method based on a characteristic of an electric vehicle (Yasuhisa, [0005]).

As to claim 2, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “a degradation estimating unit to estimate a degradation level of 
the secondary battery on the basis of the degradation level of the performance per unit period of the secondary battery ([0021]; [0037] teaches “the storage battery evaluation device 2 calculates the deterioration progress, on the basis of previously estimated things”; [0135]; [0140]).”  
Fujita does not explicitly teaches “estimate a degradation level of the secondary
battery at a predetermined future time point on the basis of the degradation level of the performance per unit period of the secondary battery“.
Yasuhisa teaches “estimate a degradation level of the secondary battery at a 
predetermined future time point on the basis of the degradation level of the performance per unit period of the secondary battery ([0006]; [0007] teaches “the deterioration of the battery at the end of the new lease is predicted based on the vehicle use history data during the past lease period by the user, and the rental rate for the new lease is calculated based on the predicted degree of battery deterioration”; [0016] teaches “At the time of the rental contract, the battery deterioration calculating unit 27 predicts the degree of deterioration in the new rental period”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa. The combination would improve in estimating a degradation level of the secondary battery at a predetermined future time point and accurately calculates a rental fee based on the predicted degree of deterioration of the battery (Yasuhisa, [0006]).

As to claim 3, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 2.
Fujita teaches “estimate a use fee of the secondary battery on the basis of the 
estimation of the degradation level of the secondary battery ([0021]; [0037]; [0135] teaches “the present deterioration progress can be estimated from estimated values, and the like, of the storage battery 1 before and after the lease or rental. Thereby, it is possible to evaluate the present value of the storage battery 1. It should be noted that the lease or rental fee may be calculated on the basis of the present value of the storage battery 1”).”  
Fujita does not explicitly teach “a fee estimating unit to estimate a use fee of 
the secondary battery for a predetermined unit period on the basis of the estimation of the degradation level of the secondary battery; and a fee notifying unit to notify a user of the electronic equipment of the estimated use fee”.
Yasuhisa teaches “a fee estimating unit ([0009]) to estimate a use fee of the secondary 
battery for a predetermined unit period on the basis of the estimation of the degradation level of the secondary battery ([0007] teaches “the deterioration of the battery at the end of the new lease is predicted based on the vehicle use history data during the past lease period by the user, and the rental rate for the new lease is calculated based on the predicted degree of battery deterioration”); and a fee notifying unit to notify a user of the electronic equipment of the estimated use fee ([0006]; [0026] teaches “The rental fee output device 34 is configured by a display device or a printer, and presents the total rental fee calculated by the rental fee calculation unit 28 to the user”; [0040]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa. The combination would improve in estimating a degradation level of the secondary battery at a predetermined future time point and accurately calculates a rental fee based on the predicted degree of deterioration of the battery (Yasuhisa, [0006]).

As to claim 5, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “a use history of the electronic equipment ([0028]; [0049] teaches “The 
charge/discharge history recorder 251 stores data (history) of voltage, current, temperature, and the like”); and a degrading behavior specifying unit to refer to degradation history of the secondary battery ([0021]; [0084] teaches “a battery characteristics diagnosis method in which the battery capacity, the internal resistance, and the degree of degradation of each of the active materials of each of the positive and negative electrodes are estimated from the charge and discharge curve”), and specify a degrading behavior of the electronic equipment from among a plurality of degrading behaviors that degrades the secondary battery ([0032]; [0049] teaches “The charge/discharge history recorder 251 stores data (history) of voltage, current, temperature, and the like, measured by the measurer 22 at the time of charge or discharge of the storage battery 1. The recording is repeatedly performed every predetermined time interval during the period from the start to the end of charging of the storage battery 1”).”  
	Fujita does not explicitly teach “acquire use history of the electronic equipment from the electronic equipment; and a degrading behavior specifying unit to refer to the use history, and specify a degrading behavior performed by a user of the electronic equipment from among a plurality of degrading behaviors defined as usage that degrades the secondary battery”.
	Yasuhisa teaches “acquire use history of the electronic equipment from the electronic equipment ([0006] teaches “the present invention collects vehicle use history data during a lease period”; [0011]; [0012]); and a degrading behavior specifying unit to refer to degradation history of the secondary battery and the use history ([0011] teaches “The vehicle usage history data includes user ID, vehicle ID, vehicle usage pattern indicating the usage status of the vehicle, vehicle status (for example, running, charging, leaving, etc.), outside air temperature, charging amount, battery temperature”; [0017]), and specify a degrading behavior performed by a user of the electronic equipment from among a plurality of degrading behaviors defined as usage that degrades the secondary battery ([0011] teaches “It includes information that affects battery deterioration, such as power-on time and idle time. The vehicle use pattern includes travel distance, travel time, stop time, number of stops, average travel speed, average acceleration/deceleration, and the like”; [0017]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa. The combination would improve in accurately acquiring the degradation status the battery.

As to claim 6, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “the performance information acquiring unit acquires, as the 
performance information, a discharge capacity of the secondary battery ([0021]; [0032]; [0084] teaches “a battery characteristics diagnosis method in which the battery capacity, the internal resistance, and the degree of degradation of each of the active materials of each of the positive and negative electrodes are estimated from the charge and discharge curve”), and the degradation measuring unit measures, as the degradation level, a decrease in the discharge capacity during the unit period ([0029]; [0031] teaches “When deterioration of the storage battery 1 progressed, the electrical storage capacity, the output electrical power, and the like of the storage battery 1 are lowered”; [0079] teaches “In the curve after the change, the length of the curve is shortened according to the decrease of the capacity”; i.e. When deterioration of the storage battery progressed, the electrical storage capacity and the output electrical power are lowered, and therefore, discharge capacity is decreased).”  

As to claim 8, Fujita teaches “A secondary battery management program ([0023]) 
causing a computer (Figure 14, #7) to implement: a performance information acquiring function of acquiring performance information of a secondary battery from an electronic equipment using the secondary battery as a driving power supply ([0021]; [0028]; [0032] teaches “in order to predict the deterioration progress with high accuracy, the storage battery evaluation device 2 does not predict the deterioration progress of the storage battery 1 on the basis of the use frequency or the number of uses of the storage battery 1, but predicts the deterioration progress on the basis of the performance of the storage battery 1”); a degradation level measuring function of measuring a degradation level of performance of the secondary battery during a predetermined unit period ([0032]; [0049]; [0127] teaches “The current may be acquired from the measurement data of the measurer 22. It should be noted that the deterioration progress calculator 27 may receive the value of each of the performance indexes”); calculating a variable use fee of the secondary battery depending on the degradation level, wherein the performance information acquiring function regularly acquires the performance information ([0021]; [0135] teaches “the present deterioration progress can be estimated from estimated values, and the like, of the storage battery 1 before and after the lease or rental. Thereby, it is possible to evaluate the present value of the storage battery 1. It should be noted that the lease or rental fee may be calculated on the basis of the present value of the storage battery 1”; [0140]; i.e., the processor periodically acquires a new deterioration progress calculation graph, and the database periodically transmits a new deterioration progress calculation graph. Therefore, the variation of the degradation level of the secondary battery for each unit period can be determined), the degradation measuring function measures the degradation level on the basis of changes in the regularly acquired performance information ([0021]; [0088] teaches “When the battery performance can be calculated on the basis of the measured data, the deterioration diagnosis can be performed”; [0116]); the fee calculating function calculates the variable use fee as a billed amount per the unit period ([0135]; [0140]; i.e., the processor periodically acquires a new deterioration progress calculation graph, and the database periodically transmits a new deterioration progress calculation graph. Therefore, the variation of the degradation level of the secondary battery for each unit period can be determined. Thereby, it is possible to evaluate the present value of the storage battery based on the variation of the degradation level of the secondary battery for each unit period, and the lease or rental fee will be varied with a variation of the degradation level of the secondary battery for each unit period).”
	Fujita does not explicitly teach “a fee calculating function of calculating a use fee of the secondary battery for the unit period depending on the degradation level”.
Yasuhisa teaches “a fee calculating function of calculating a use fee of the 
secondary battery for the unit period depending on the degradation level ([0007] teaches “the rental fee can be set in consideration of the usage condition of the vehicle that affects the deterioration of the battery, that is, the rental fee can be set in consideration of the degree of deterioration of the battery”; [0017]; [0023] teaches “the rental fee calculation unit 28 compares the actual charge number in the current rental period calculated by the battery deterioration calculation unit 27 with the actual charge number threshold”; [0034]).”  
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa. The combination would optimize in efficiently providing an optimal lease rate setting device and method based on a characteristic of an electric vehicle (Yasuhisa, [0005]).

As to claim 9, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “calculated use fee ([0031]).”
Fujita does not explicitly teach “a fee notifying unit to notify a user of the 
calculated use fee”.
Yasuhisa teaches “a fee notifying unit to notify a user of the calculated use fee ([0026] 
teaches “The rental fee output device 34 is configured by a display device or a printer, and presents the total rental fee calculated by the rental fee calculation unit 28 to the user”; [0040]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa. The combination would optimize in efficiently providing an optimal lease rate setting device and method based on a characteristic of an electric vehicle (Yasuhisa, [0005]).

As to claim 10, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “a replacement notifying unit to provide notification on whether or 
not the secondary battery needs replacing on the basis of the degradation level of the secondary battery ([0005] teaches “there may be the case where a used storage battery is replaced immediately after installation since a characteristic of the used storage battery is deteriorated”; [0134]).”

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20170263984” in view of “Yasuhisa JP 2013084199”, in further view of “Yuichi JP 2015032067”. Foreign references: “Yasuhisa JP 2013084199” and “Yuichi JP 2015032067” are from IDS. 
 As to claim 4, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 2.
Fujita teaches “replacement of the secondary battery on the basis of the
degradation level of the secondary battery ([0005] teaches “there may be the case where a used storage battery is replaced immediately after installation since a characteristic of the used storage battery is deteriorated”; [0037]; [0135]).”  
The combination of Fujita and Yasuhisa does not explicitly teach “a replacement 
estimating unit to estimate replacement timing of the secondary battery on the basis of the estimation of the degradation level of the secondary battery; and a replacement notifying unit to notify a user of the electronic equipment of the estimated replacement timing”. 
Yuichi teaches “a replacement estimating unit to estimate replacement timing 
of the secondary battery on the basis of the estimation of the degradation level of the secondary battery ([0041] teaches “the maintenance cost prediction unit 125 determines the replacement time of the storage battery in the evaluation period based on the predicted capacity maintenance rate and the replacement condition of the storage battery represented by the capacity maintenance rate”; [0047]); and a replacement notifying unit to notify a user of the electronic equipment of the estimated replacement timing ([0009]; [0041]; [0051] teaches “Further, the evaluation unit 126 obtains in the process of obtaining the final evaluation result such as the prediction result by the utility cost prediction unit 124 shown in FIGS. 4
and 5, and the storage battery replacement time predicted by the maintenance cost prediction unit 125. The predicted result and the calculated result can also be displayed in a
predetermined manner”).”  
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Yasuhisa in view of Yuichi. The combination would improve in predicting and informing a user of a replacement time and a replacement of the secondary battery.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20170263984” in view of “Yasuhisa JP 2013084199”, in further view of “Hiromasa JP 2016170600”. Foreign references: “Yasuhisa JP 2013084199” and “Hiromasa JP 2016170600” are from IDS.
As to claim 7, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “the fee calculating unit calculates the use fee ([0135] teaches 
“the present deterioration progress can be estimated from estimated values, and the like, of the storage battery 1 before and after the lease or rental. Thereby, it is possible to evaluate the present value of the storage battery 1. It should be noted that the lease or rental fee may be calculated on the basis of the present value of the storage battery 1”) and a degradation of the secondary battery ([0115] teaches “The deterioration progress calculator 27 calculates the deterioration progress of the storage battery 1 for each predetermined performance”; [0141]).”
	Yasuhisa also teaches “the fee calculating unit calculates the use fee of the secondary battery ([0010]; [0021] teaches “The total rental fee when the vehicle is rented is calculated”).”
	The combination of Fujita and Yasuhisa does not explicitly teach “calculates the use fee depending on a type of the secondary battery on the basis of both a purchase price and a degradation threshold of the secondary battery”.  
	Hiromasa teaches “calculates the use fee depending on a type of the secondary battery on the basis of both a purchase price and a degradation threshold of the secondary battery ([0024]; [0150] teaches “The price calculation unit 802 periodically (for example, every year) calculates the battery replacement price applied to each class (low deterioration class, standard class, high deterioration class) using the battery information DB 900, and sets the price”).”  
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Yasuhisa in view of Hiromasa. The combination would improve in efficiently determining a state of deterioration of a battery and a user fee can be accurately calculated. 
	
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20170263984” in view of “Yasuhisa JP 2013084199”, in further view of “Yamazaki US 20140258142”, “Kawai US 20160315492” and “Toya US 20160283999”.  
As to claim 11, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “the degradation level of the second battery at the notification 
([0037] teaches “ The storage battery evaluation device 2 notifies the calculated deterioration progress to the display device 3 (S203)”; [0084]).”
	The combination of Fujita and Yasuhisa does not explicitly teach “a matching unit to provide notification on transfer of a secondary battery from a first user to a second user”).”
Yamazaki teaches “([0019] teaches “In the case where the leasing company 
leases a battery and a user returns the battery after using it for a certain period of time, the leasing company can rent the battery to another user”; i.e., the leasing company rent the battery to a second user after the battery was returned by the first user).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Yasuhisa in view of Yamazaki. The combination would improve in transferring of a secondary battery to a second user and efficiently reduced a maintenance costs (Yamazaki, [0017]).
	The combination of Fujita, Yasuhisa and Yamazaki does not explicitly teach “wherein when the degradation level of the secondary battery used by the first user has become equal to or higher than a first threshold associated in advance with the first user”. 
	Kawai teaches “wherein when the degradation level of the secondary battery used by the first user has become equal to or higher than a first threshold associated in advance with the first user ([0036] teaches “As shown in FIG. 3, when the degree of degradation is equal to or higher than a reference degree, the lower limit SOC is fixed to the maximum value (an example of the “second value” of the claims). The reference degree herein means a degree of degradation indicating an estimated timing for replacement of the main battery Bt1”).”
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify Fujita, Yasuhisa, Yamazaki in view of Kawai. The combination would improve in notifying of a replacement of the second battery to the first user and efficiently leasing the battery.
	The combination of Fujita, Yasuhisa, Yamazaki and Kawai does not explicitly teach “when the degradation level of the second battery at the notification of replacement is lower than a second threshold associated in advance with the second user”. 
Toya teaches “when the degradation level of the second battery at the 
notification of replacement is lower than a second threshold associated in advance with the second user ([0293] teaches “the number of leasable battery packs is a number of leasable battery packs that are of an equivalent deterioration level as a predetermined deterioration level or lower”; [0297]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita, Yasuhisa, Yamazaki and Kawai in view of Toya. The combination would improve in efficiently leasing and managing of a battery to a second user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Sisk US 20140207318” teaches “A system for providing power to a power network includes an energy storage device connected to the power network, a sensor connected with the energy storage device for measuring a state of the energy storage device during a rest period, which corresponds to a time span during which a current through the energy storage device is reduced to a level that enables an estimation of a state of the energy storage device. The system further includes a controller connected to the sensor for measuring a state of the energy storage device. The controller selectively establishes rest periods for the energy storage device. The rest periods are established by optimizing between minimization of disruption to normal operation and a need to update a measurement of the state of the energy storage device.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863